Appeal by employer and carrier from an award of disability compensation. Appellants’ only contention is that there is no substantial evidence that claimant’s disability is causally related to his alleged accident. Claimant was working as a laborer in the employer’s shipyard. On April 26, 1957, while he was assisting in moving a yacht down to the shore line, the steel cable that was used in pulling the boat slipped, and as claimant jumped to avoid being struck by the cable and moved his hips sideways, he felt a sharp pain in his back. On April 30, 1957, claimant saw a doctor who strapped his back. His condition did not improve and on May 8, 1957 he entered a hospital where a tentative diagnosis of herniated disk was made, and eventually claimant was operated for what was found to be a herniated disk. Because of conflicting histories appellants claim that the real cause of claimant’s condition is a lifting episode on another occasion. We think the record presents an open question of fact with adequate evidence to support the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.